Citation Nr: 9910354	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for old contusion of 
the back resulting in low back pain, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.  

The appeal arises from a rating decision dated in March 1997 
in which the Regional Office (RO) denied an increased 
evaluation for the veteran's service-connected low back 
disorder.  The veteran subsequently perfected an appeal of 
that decision.  

In his Department of Veterans Affairs (VA) Form 9 (Appeal to 
Board of Veterans' Appeals) received in January 1998, the 
veteran indicated that he wished to appear at a Board of 
Veterans' Appeals (Board or BVA) hearing at the RO.  He later 
presented testimony at a RO hearing in May 1998.  In a VA 
Form 21-4138 (Statement in Support of Claim) dated the same 
day as the RO hearing, the veteran wrote "I do not wish to 
have any type of BVA hearing."  Thus, the veteran has 
withdrawn his request for a Board hearing.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's service-connected low back disorder is 
productive of no ascertainable limitation of motion, pain on 
motion, muscle spasm or functional impairment due to pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
old contusion of the back resulting in low back pain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5292, 5294 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  
38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in September 1970, the RO granted 
service connection for old contusion of the back resulting in 
low back pain and assigned a 10 percent evaluation for that 
disability under the VA Schedule of Rating Disabilities, 
effective in March 1970.  38 C.F.R. Part 4.  

The evidence pertinent to the current claim for entitlement 
to an increased evaluation includes VA outpatient treatment 
records dated from 1996.  Those records show that the veteran 
has complained of recurrent back pain.  A VA outpatient 
treatment record dated in December 1996 reveals that 
examination of the low back at that time was normal.  Another 
VA outpatient treatment record dated in January 1997 shows 
that examination revealed volitional range of motion with 
flexion to 45 degrees, extension to 20 degrees, lateral 
bending to 30 degrees and rotation to 40 degrees.  

The veteran underwent a VA examination of the spine in 
February 1997.  According to the examination report, the 
veteran had considerable difficulty getting up from the 
seated position.  Significantly, the examiner also reported 
that the veteran sat with "exaggerated difficulty."  It was 
also noted that the veteran had a normal lumbar reversible of 
the lumbar lordosis when seated on the examining table and 
allowed forward flexion of about 30 degrees while seated.  
However, when standing, he obliterated his lumbar curve and 
demonstrated a positive withdrawal sign indicating a 
volitional element in his restriction of motion; and the 
examiner could not get the veteran to forward flex at all.  
The examiner added that, "[o]n attempted forward flexion 
buttocks pulled away from the examiner, which [wa]s not a 
normal situation."  

The examiner added that the veteran's "affect [wa]s rather 
peculiar in that in spite of the marked difficulty getting 
around states he is doing much better, and that he has 
periods when [he] does quite well."  The examiner further 
related, "[a]t the time of this examination, there 
was...evidence of marked psychogenic overlay...[d]efinite 
volitional element in his restriction of motion....I could [] 
find no abnormal neurological signs indicating that at this 
time no nerve root irritation and his symptoms are those of 
lumbosacral strain."  

While the February 1997 VA examiner also reported that the 
veteran's claims file was not available for review, the Board 
still finds his assessments and opinions regarding the 
veteran's behavior at the examination probative evidence.  

The veteran was afforded another VA examination in May 1998; 
and that examiner related that he had reviewed the veteran's 
claims file.  According to the examination report, the 
veteran had marked posturing with difficulty walking, sitting 
and standing.  He was bent to the right at approximately a 30 
degree angle and moved his hands and feet very deliberately.  
He very slowly undressed and dressed.  He was able to walk on 
his toes and heels, but complained with any movement of his 
back or legs, and it was difficult to evaluate the range of 
motion of the back.  There was no demonstrable muscle spasm, 
no evidence of atrophy; and straight leg raising was 
negative, bilaterally.  Significantly, the diagnosis was 
chronic low back pain.  While the examiner reported that a 
MRI (magnetic resonance imaging) revealed osteophytes and a 
herniated disc complex of L5, S1, and spondylitic changes 
elsewhere in the lumbosacral spine, the examiner related that 
it was highly unlikely that a disc would have herniated in 
1970 and be present today on the MRI; and that opinion is 
against finding that any impairment due to the herniated disc 
should be considered in evaluating the service-connected 
disability.  

The current 10 percent evaluation was assigned under 
Diagnostic Code 5294, for sacro-iliac injury and weakness.  
Under the provisions of that Diagnostic Code, a 10 percent 
evaluation is warranted where there is characteristic pain on 
motion; and a 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  The Board also notes that a 
noncompensable rating is warranted when there are slight 
subjective symptoms only.  38 C.F.R. Part 4.  

Additionally, limitation of motion of the lumbar spine is 
evaluated under Diagnostic Code 5292; and a 10 percent 
evaluation is provided for slight limitation of motion of the 
lumbar spine.  38 C.F.R. Part 4.  

However, as discussed above, the pertinent medical evidence 
is against finding that the veteran's low back disability is 
productive of muscle spasm.  Additionally, two VA physicians 
have indicated that there was a volitional element in the 
veteran's restriction of motion on objective examination.  
Additionally, the May 1998 VA physician reported that it was 
difficult to evaluate the range of motion of the back.  In 
light of that medical evidence, the Board does not find that 
veteran's testimony or the examination findings regarding 
limitation of motion credible evidence that he experiences 
limitation of motion due to his service-connected low back 
disorder.  

At the RO hearing in May 1998, the veteran testified that he 
could not sit for any length of time or lift heavy or light 
objects without difficulties with his back disorder.  
However, the medical evidence pertinent to the current claim 
does not show that any examiner indicated that there was any 
functional impairment due to low back pain.  Furthermore, the 
February 1997 VA physician related that there was evidence of 
marked psychogenic overlay.  Therefore, the Board finds that 
any degree of limitation of motion produced by the service-
connected old contusion of the back or any functional 
impairment due to pain caused by the service-connected 
disorder is not ascertainable due to the veteran.  Under the 
circumstances, the Board finds that the criteria for an 
evaluation in excess of 10 percent for old contusion of the 
back are not met.  38 C.F.R. §§ 4.40, 4.45, Part 4, 
Diagnostic Codes 5292, 5294.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for old contusion 
of the back.  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

